Citation Nr: 0821990	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-21 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Peters, Law Clerk



INTRODUCTION

The veteran had active service from May 1966 until May 1968.  
During his period of active service, the veteran served in 
the Republic of Vietnam as a Data Processing Equipment 
Operator.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

During the course of the appeal, the veteran requested a 
hearing before the Board in Washington, D.C.  Prior to his 
scheduled hearing, the Board received a May 2008 
correspondence from the veteran withdrawing his request for 
the Central Office hearing.  Therefore, the Board will decide 
the case based on the evidence of record.  



FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam as a Data 
Processing Equipment Operator during his active service.  

2.  The veteran is not shown to have engaged in combat with 
the enemy during his period of service in the Republic of 
Vietnam.  

3.  While the veteran has submitted evidence that he is 
currently diagnosed with PTSD, the lay statements submitted 
by the veteran are of a general nature, or lack enough 
information for VA to independently verify the claimed non-
combat related in-service stressors.  



CONCLUSION OF LAW

The veteran does not have a disability manifested by PTSD due 
to disease or injury that was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In April 2005 and October 2007, the RO sent the veteran a 
letter in which he was informed of the requirements needed to 
establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if 
either of his claims were granted.  However, as his claim is 
being denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board does subsequently note that in October 2007, the 
second VCAA letter sent to the veteran included information 
which complied with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA 
to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

Because not all of these conditions have been met, as will 
be discussed, a VA examination is not necessary with 
regard to the issue on appeal.  The Board concludes that 
all available evidence that is pertinent to the claim 
decided herein has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).  

With regard to these PTSD criteria, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b)(West 2002); 38 C.F.R. § 3.304.  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to its actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  


Analysis

The evidence of record shows that the veteran's private 
doctor, K. K. J., M. D., diagnosed the veteran with PTSD in a 
letter dated in February 2005.  Dr. J. further stated that it 
was his opinion that the veteran's PTSD was directly caused 
by the veteran's "service-connected duties in Vietnam."  
The Board thus concedes that the veteran has established a 
current diagnosis of PTSD.  

Thus, the veteran must present credible evidence that a 
verifiable in-service stressor actually occurred.  See 38 
C.F.R. § 3.304(f).  The veteran contends that he saw combat 
with the enemy while in the Republic of Vietnam.  The veteran 
has submitted numerous statements, and letters he wrote to 
his parents during his time in Vietnam, in order to evidence 
his contention.  

Initially, the Board notes that veteran's service records 
show that the veteran served in the Republic of Vietnam.  He 
has the Republic of Vietnam Campaign Medal and the Vietnam 
Service Medal with one Bronze Star.  

Further, it is noted that the veteran's military occupational 
specialty (MOS) was as a Data Processing Equipment Operator.  
In numerous of his letters home, the veteran specifically 
references his job as operating a keypunch machine.  The 
Board notes that neither the veteran's military citations nor 
his MOS indicate that the veteran saw combat with the enemy.  

However, engagement in combat is not necessarily determined 
simply by reference to the existence or nonexistence of 
certain awards or MOS's.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  

The Board notes that in addition to the absence of any 
official indices of combat (Purple Heart Medal, Combat 
Infantry Badge, etc.), there is lacking any unofficial 
indices of combat, such as lay statements ("buddy 
statements"), which would corroborate the veteran's own lay 
statements.  

Specifically, the only incident in which the veteran contends 
that he saw combat with the enemy was when he was guarding an 
ammunition dump one night.  The veteran stated that he saw 
shots fired between one ammunition dump and another, both of 
which he knew were guarded by his fellow soldiers.  

The veteran stated that he did fire a shot or take fire, but 
that he loaded a round into the chamber of his gun.  He 
further stated that he could see the firing of the rifles in 
the dark and was scared because he thought that the Vietcong 
had infiltrated the ammunition dump and were killing his 
fellow soldiers.  Subsequently, the veteran found out that it 
was one of his fellow soldiers firing on another because his 
fellow soldier thought the other was cheating at cards.  

The veteran subsequently offered other stories of events 
which had scared him.  Some of these incidents include 
hearing about a Vietcong operative throwing a grenade into a 
bar and killing three soldiers; finding a Vietnamese person 
"attempting to poison the water tower"; and seeing a 
Vietnamese person make a hand motion of a grenade blowing up, 
which the veteran took as a threat.  

Finally, the veteran related a non-combat incident, which 
involved watching a Vietnamese woman "burned alive."  The 
veteran stated that the woman, who he never identified, was 
cleaning the stove in the kitchen with a gasoline solvent, 
which caught fire.  The woman sustained burns to "70 percent 
of her body" prior her co-workers extinguishing her.  The 
veteran further stated that she was taken away in an 
ambulance, but he heard that she died later because of the 
incident, and that the company took up a donation for the 
funeral services.  

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

What the veteran saw was not a fire-fight between his fellow 
soldiers and the enemy, but rather an incident of "friendly 
fire."  Although the veteran contends that he perceived that 
he was in mortal danger from the enemy at the time of the 
incident, the incident did not involve an actual fight or 
encounter with a military foe, but rather between fellow 
soldiers.  

Additionally, regardless of the veteran's perception of the 
participants of the fire-fight at the time of its occurrence, 
the veteran was not shot at nor did he fire a shot.  Thus, 
while the veteran may have witnessed a fight between two 
unknown parties in the dark, and feared that it was the 
Vietcong attacking, the veteran was not "engaged" in any 
way in the fight.  

Nor can the veteran's mere assertions that he served in a 
combat zone be sufficient to establish that he engaged in 
combat with the enemy.  See e.g., Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991) (emphasizing that service in a combat 
zone, without more, is not sufficient to establish that a 
veteran engaged in combat with the enemy).  While 
acknowledging that, if true, the incident stated by the 
veteran involves some irresponsible acts by his fellow 
soldiers, the Board finds that the veteran did not 
participate in combat with the enemy.  

It is possible that the alleged attacks and other incidents 
could, conceivably, be independently verifiable.  Pentecost 
v. Principi, 16 Vet. App. 124 (2002).  However, the veteran 
has not provided sufficient details or information to support 
an attempt to independently verify the above occurrences 
while he was in the Republic of Vietnam, and the veteran has 
not provided any other supportive evidence, to include 
statements from former service comrades, to place him in the 
general vicinity of such attacks or otherwise to confirm a 
claimed incident or event of his service.  

The record has a formal finding of verifiability for the 
above incidents.  Based on the dates and names provided by 
the veteran in his statements, VA was unable to verify that 
the incidents had occurred, and after many attempts to do so, 
have stated that any further attempt to do so would be 
futile.  

While the VA's formal finding does not include the veteran's 
experience of seeing the woman "burned alive," the Board 
notes that the information provided by the veteran at this 
time is insufficient to independently verify the event.  The 
Board notes that the details needed, such as a 2 month date 
range, a name of the victim, who she worked for, which 
division or unit, and other necessary information has not 
been provided.  

In other words, combat must be established by objective, 
competent, and factual evidence of record.  See VAOPGCPREC 
12-99 at p. 4.  Since combat has not been established, the 
claimed stressors cannot be verified based on the veteran's 
assertions alone; thus, no specific stressor can be 
independently corroborated.  

Indeed, the Board may not accept a veteran's uncorroborated 
account of his in-service stressor as evidence supporting a 
claim for PTSD if the claimed stressor is not related to 
combat.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 91.  

In this case, there is no independent basis whatsoever to 
support the veteran's assertions referable to any claimed in- 
service stressor event.  The anecdotal experiences of the 
type cited by the veteran simply cannot be verified 
independently.  See Cohen v. Brown, 10 Vet. App. 128, 134 
(1997) ("Anecdotal incidents, although they may be true, are 
not researchable. In order to be researched, incidents must 
be reported and documented.").  

In order to corroborate his anecdotal experiences, the 
veteran has submitted letters that he wrote to his parents 
during his time in the Republic of Vietnam.  In those 
letters, the veteran does talk about guarding ammunition 
dumps.  In fact, one specific letter dated February 19, 1967, 
the veteran tells his parents that he will be guarding an 
ammunition dump that night, and that "they had shot some 
[Vietcong] out there recently . . . [The Vietcong] attempt to 
infiltrate, steal the ammo, and get back out with it."  

However, the veteran does not say that he personally was on 
guard duty during one of these attempts.  Furthermore, none 
of the letters written after that particular letter reference 
the incidents as explained hereinabove.  

Simply stated, none of the specific in-service stressful 
experiences has been corroborated by objective credible 
evidence, and the record does not present any basis for 
further developing the record in this regard.  

Under these circumstances, without more from the veteran, the 
Board must conclude that there is no verified or potentially 
verifiable stressor to support the claim of service 
connection for PTSD.  See 38 C.F.R. § 3.304(f).  

The Board has carefully considered the credibility and 
competence of the veteran's lay statements regarding his 
stressors.  However, as noted, there must be objective 
evidence of participation in combat, or objective evidence of 
a noncombat-related stressors; the Board is not required to 
accept a veteran's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  

Finally, while Dr. J. linked the veteran's PTSD to his "in 
service duties," the veteran has not presented evidence of a 
nexus, or link, between a verified in-service stressor and 
his currently diagnosed PTSD, as required by 38 C.F.R. §§ 
3.303, 3.304 (2007).  

In reaching this appeal's determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue. That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  



ORDER

Service connection for PTSD is denied.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


